DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-9, in the reply filed on 25 October 2021 is acknowledged.  Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the manifold" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the marking fluid container" in lines 6 and 9, “the removal fluid container” in lines 7 and 10, “the foam generator” in lines 15, 20, and 24, “marking fluid” in lines 14, 17, 21, 22, 23, and 24, “removal fluid” in lines 14, 17, 21, 22, 23, and 25, and “the manifold” in lines 6, 7, 8, 12, and 13.  There are insufficient antecedent bases for these limitations in the claim.  The recitation in 
Claim 1 recites the limitation "the poppet" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  A plurality of poppets has been recited by claim 1 in line 10; therefore, it is unclear to which of these “the poppet” refers.  
Claim 1 recites the limitation "the valve cavity" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  A plurality of valve cavities has been recited by claim 1 in line 8; therefore, it is unclear to which of these “the poppet” refers.  
Claim 1 recites the limitation "the valves" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  A plurality of valves has been recited by claim 1 in line 7; therefore, it is unclear to which of these “the valves” refers.  
Claims 2-9  are rejected for depending from indefinite claim 1.  
Claims 6 and 7 both recite limitations to "primary active agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The recitation in line 2 of claim 5, from which both claims depend, of each a primary active agent does not positively require the foaming carrier to comprise a primary active agent, but only requires the foaming carrier to comprise at least one of the recited elements, leaving the others optional.  The further limitations of claims 6 and 7 to the primary active agent assumes the respective element is present in the invention rendering the claim unclear as to whether it is or is not required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm et al. (US 2014/0120251).
Regarding claim 1 as best understood, Grimm teaches a system (10) for applying and removing surface markings to and from a surface (par. 2 - the system can paint markings on a surface, or paint over existing markings to remove them), the system comprising: 
a vehicle (par. 83; fig. 1) comprising a spray system (14/16/18/20/24) wherein the spray system comprises at least one of a marking fluid (par. 46), a marking fluid container (18), a removal fluid, a removal fluid container, a foam generator, and a manifold (16), it is noted that the phrase “at least one of” is interpreted to require the spray system to have only one of the “marking fluid”, “marking fluid container”, “removal fluid”, “removal fluid container”, “foam generator”, or “manifold”; 
wherein the manifold is in fluid communication with at least one of the marking fluid container and the removal fluid container (fig. 1), the manifold further comprising a plurality of valves (24) coupled to the manifold such that a valve cavity is defined between each valve and the manifold (fig. 1), each valve cavity configured to be in fluid communication with the marking fluid container and 
a plurality of spray nozzles (14) coupled to the manifold (fig. 1), each spray nozzle being in fluid communication with the manifold (fig. 1), wherein when the poppet is moved to the opened position, marking fluid or removal fluid flows from the valve cavity into the spray nozzle (par. 48); 
wherein each spray nozzle is in fluid communication with the foam generator configured to generate a foaming carrier of mono-dispersed emulsions from two immiscible fluids, wherein one of the two immiscible fluids is the marking fluid, the removal fluid, and combinations thereof (since the foam generator is an optional part of the “spray system” and is not taught by Grimm, this limitation to the arrangement of the nozzle and foam generator is not required, see MPEP 2143.03); and 
a positioning system comprising a controller (22) communicatively coupled to the valves (par. 48), foam generators (not required as discussed above), and at least one sensor (28), wherein the controller is configured to independently control the operation of each valve so as to regulate the flow of marking fluid and removal fluid supplied to each spray nozzle (par. 48), wherein the flow of marking fluid and removal fluid supplied to each spray nozzle is regulated (par. 50, 51) such that the marking fluid and removal fluid is discharged through the foam generator to generate a desired penetration depth of the surface marking or removal fluid into an area of the surface being marked or cleaned, and wherein the controller is further configured to control displacement of each of the poppets between the opened and closed positions (par. 48).
Regarding claim 2, Grimm teaches the system described regarding claim 1, and wherein the vehicle is at least one of a manual push carrier, a golf cart like apparatus, a riding lawn mower type apparatus, an unmanned robot, and an autonomous vehicle (par. 83).
claim 3, Grimm teaches the system described regarding claim 1, and wherein the marking fluid comprises at least one of dispersants, thickeners, emulsion polymers, acrylic emulsion polymers, styrene acrylics, vinyl acrylics, acetates, crosslinkers, paint, and colorants (par. 46).
Regarding claim 4, Grimm teaches the system described regarding claim 1, and wherein the surface comprises at least one of a natural turf, an artificial turf, a plant, plant-like matrix, and a solid surface (par. 44).
Regarding claim 5, Grimm teaches the system described regarding claim 1, and wherein the foaming carrier comprises at least one of a solution of the primary active agent, a compatible surfactant, a mixture of surfactants, enhancing agents, and secondary active agents (since the foam generator is an optional part of the “spray system” and is not taught by Grimm, this limitation to further limit the foaming carrier generated by the foam generator is not required, see MPEP 2143.03).
Regarding claim 6, Grimm teaches the system described regarding claim 5, and wherein the primary active agent comprises organic acids, inorganic acids, aldehydes, ketones, simple straight chain mono-functional alcohols, mono- functional ethers, esters, organic bases, alkali metal hydroxides, carbonates and silicates, oxidizing agents and bleaching agents, terpenes, mixtures of a surfactant and a chelating agent, topically applied liquid medications and disinfectants, commercially formulated liquid cleaners, lubricants, quaternary ammonium compounds, and mixtures thereof (since the foam generator is an optional part of the “spray system” and is not taught by Grimm, this limitation to further limit the primary active agent in the foaming carrier generated by the foam generator is not required, see MPEP 2143.03).
Regarding claim 7, Grimm teaches the system described regarding claim 5, and wherein the primary active agent comprises methyl alcohol, ethyl alcohol, propyl alcohol, butyl alcohol, dimethyl 
Regarding claim 8, Grimm teaches the system described regarding claim 1, and wherein the positioning system comprises a data interface for receiving print data for a drawing pattern (par. 55), a receiver for determining a location of the nozzles (par. 52), a geographical drawing converter for using a geographical reference location for converting the print data to geographical mark locations (par. 56; fig. 2), and a location comparator for detecting a location match when the location matches one of the geographical mark locations (par. 58) and generating a control signal when the location match is detected (par. 58).
Regarding claim 9, Grimm teaches the system described regarding claim 1, and wherein the at least one sensor comprises a global positioning satellite receiver, a visioning system receiver, a laser receiver, a sonar receiver, and radar receiver (par. 52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Manning (US 6,074,693), Schattinger et al. (US 2016/0122957), Hoerl et al. (US 2010/0182356), Baker (US 2010/0065292), Prevost (US 2007/0174980), and Jamison (US 10,104,836) all teach systems having elements of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752